Citation Nr: 0531099
Decision Date: 11/17/05	Archive Date: 03/02/06

Citation Nr: 0531099	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-32 174	)	DATE NOV 17 2005
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for a throat obstruction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



VACATUR

The veteran served on active duty from May 1974 to April 1979 
and from January 1981 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In April 2004, the Board denied the veteran's appeal for 
service connection for several disabilities, including a 
throat obstruction, and remanded several other increased 
rating claims.  The claim of entitlement to service 
connection for a throat obstruction was denied on the basis 
that a current throat obstruction was not shown.

By a letter dated in June 2004, the veteran filed a motion 
for reconsideration of the Board's decision as to the issue 
of entitlement to service connection for a throat obstruction 
based upon VA medical records, copies of which he enclosed 
with his June 2004 letter.  The VA medical records, some of 
which were dated prior to the Board's decision, show that he 
does indeed have a throat obstruction.  These VA treatment 
records were not associated with the claims file and not 
considered by the Board at the time of the April 2004 
decision.

An appellate decision may be vacated by the Board at any time 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904 (2005).  VA is deemed to 
have constructive knowledge or notice of VA-generated 
documents.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The failure of VA to consider VA treatment records relevant 
to the claim on appeal may deprive a claimant of due process.

The Board finds that the VA treatment records provided by the 
veteran may be material as to the issue of entitlement to 
service connection for a throat obstruction.  In light of 
this newly received evidence, that part of the April 2004 
Board decision that denied entitlement to service connection 
for a throat obstruction must be VACATED in order to assure 
due process.  38 C.F.R. § 20.904 (2005).  A new decision will 
be entered.


ORDER

That part of the Board's April 2004 decision which denied 
service connection for a throat obstruction is VACATED.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This vacatur does not constitute a decision 
of the Board on the merits of your appeal.

Citation Nr: 0409873	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-32 174	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a throat obstruction.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder.

7.  Entitlement to a rating in excess of 10 percent for 
degenerative disc narrowing and osteophyte spurring at T12-L1 and 
L2-4.

8  Entitlement to a compensable rating for left hip spurring.

9.  Entitlement to a compensable rating for chronic obstructive 
pulmonary disease (COPD).

10.  Entitlement to a compensable rating for residuals of a right 
5th metacarpal fracture.

11.  Entitlement to a compensable rating for right foot tibial 
nerve impairment.

12.  Entitlement to a compensable rating for residuals of bowel 
obstruction.

13.  Entitlement to a compensable rating for right nipple cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1974 
to April 1979 and from January 1981 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from September 1996 and April 2000 rating decisions by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In correspondence dated in July 2002 the 
veteran withdrew his appeal as to the issues of entitlement to 
increased ratings for gouty arthritis and for left leg skin rash.  
In February 2004, the veteran withdrew his request for a Board 
hearing.

In a February 2004 brief in support of the appeal the veteran's 
service representative asserted correspondence dated in October 
1997 raised a separate tobacco-related service connection claim 
that has not been adjudicated.  This matter is referred to the RO 
for appropriate action.

The issues on appeal of entitlement to service connection for 
carpal tunnel syndrome and entitlement to increased and 
compensable ratings are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in 
the development of his service connection claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate these claims.

2.  Present disabilities due to a throat obstruction, a right hip 
disorder, or a left foot disorder are not shown by the evidence of 
record.

3.  The veteran does not have a present hearing loss disability 
for VA compensation purposes.


CONCLUSIONS OF LAW

1.  A chronic throat obstruction disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic right hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A chronic left foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

4.  The veteran does not have a hearing loss disability for which 
service connection can be granted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there have been significant 
changes in VA law during the course of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and the implementing 
regulations apply in the instant case.  

The United States Court of Appeals for Veteran Claims' (Court) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that the decision in Pelegrini is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the veteran's service connection claims were 
received in February 1996 and April 1996.  In a May 1996 rating 
decision the AOJ, in pertinent part, denied entitlement to service 
connection for a throat obstruction, a right hip disorder, a left 
foot disorder, bilateral carpal tunnel syndrome, and bilateral 
hearing loss.  Only after that rating action was promulgated did 
the AOJ, in correspondence dated in November 2001, provide notice 
to the claimant regarding what information and evidence was needed 
to substantiate the claims, as well as what information and 
evidence was to be submitted by the claimant, what information and 
evidence would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertained to the 
claims.  Although the November 2001 correspondence did not provide 
explicit information regarding each specific service connection 
claim, the veteran was adequately notified of such matters as 
required by the VCAA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104 
(2003).  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on November 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the appellant 
in July 2002.  The claimant has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal as to these service connection claims would not 
be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify be satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159.  In this case, the 
veteran's active duty service medical records and all identified 
and authorized post-service medical records relevant to the issues 
addressed in this decision have been requested or obtained.  In 
fact, in correspondence dated in February 2002 the veteran 
indicated that all medical records had been submitted and demanded 
a resolution of his appeal.  He was notified of the evidence that 
had been obtained by VA during the course of this appeal and on 
several occasions requested to provide information identifying 
evidence pertinent to his claims.  Therefore, the Board finds 
further attempts to obtain any additional medical evidence as to 
these claims would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board notes 
that specific VA medical opinions pertinent to the veteran's 
claims were obtained in April 1996, May 1997, and August 1999 and 
that the available medical evidence is sufficient for an adequate 
decision.  Therefore, the Board finds the duty to assist and duty 
to notify provisions of the VCAA as to the service connection 
issues addressed in this decision have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; however, 
the reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 
(2003).

Throat Obstruction, Right Hip, and Left Foot

Service medical records show that in October 1989 the veteran 
complained of hoarseness.  The examiner's assessment was 
hoarseness of unknown etiology.  In July 1991, the veteran 
complained of feeling an obstruction deep in his throat.  It was 
noted the veteran was advised to quit smoking.  An August 1991 
otolaryngology service examination revealed no abnormalities.  The 
veteran reported the disorder had improved.  The veteran's 
November 1995 retirement examination noted prior treatment for 
hoarseness and dysphagia without present findings.  

Records show that in August 1987 the veteran was treated for 
hyperextension of the left foot.  It was noted that X-ray 
examination was negative.  In October 1995, the veteran complained 
of left mid-foot pain.  The examiner's assessment was probable 
gouty arthritis.  In June 1993, the veteran complained of 
bilateral hip pain.  The diagnosis was sciatica versus bilateral 
piriformis syndrome.  The veteran's November 1995 retirement 
examination noted a history of bilateral hip pain and mild 
tenderness over the left second metatarsophalangeal joint.  

VA examination in May 1997 noted the veteran had been treated for 
episodes of gouty arthritis including to the first 
metatarsophalangeal joint of the left foot.  Records show the 
veteran is receiving service connection compensation for gout.

On VA examination in August 1999 the veteran complained of severe 
right hip pain, stiffness, instability, locking, fatigue, and 
feelings of weakness and instability.  He also reported continued 
left foot tenderness with weakness on standing or walking and that 
he had experienced occasional difficulty swallowing since 1990.  
The examiner noted there was no objective evidence for right hip 
pain.  Examination of the hips revealed no pain on motion and no 
evidence of tenderness, heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  X-rays of 
the right hip were negative.  Although the examiner noted the 
veteran had pain upon hyperextension of the left foot, the 
diagnoses provided noted there was no evidence of any present 
residual disability for hyper-extended left foot.  The examiner 
also stated that there was no objective evidence of throat 
obstruction.  While the report noted that only by scope could 
throat obstruction be delineated, it was the examiner's opinion 
that there was no objective evidence to support this claim.

Based upon the evidence of record, the Board finds present throat 
obstruction, right hip, and left foot disabilities are not shown 
by competent evidence.  The August 1999 VA examiner's opinion is 
persuasive that the veteran has no present disabilities as to 
these matters.  The records of treatment in service are not 
indicative of a manifestation of chronic disorders.  Although the 
veteran believes he has present throat obstruction, right hip, and 
left foot disabilities as a result of active service, he is not a 
licensed medical practitioner and he is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
the Board finds service connection for these disorders is not 
warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Here, the preponderance of the evidence is 
against the veteran's claims.

Hearing Loss
Background

Service medical records include audiological evaluation, pure tone 
thresholds, in decibels, as follows:

April 
1982


HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
10
0
0
15
10

October 1987


HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
15
LEFT
25
20
15
25
20

December 1991


HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
0
0
5
20
20



October 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
25
20
20
30
25

On VA authorized audiological evaluation in May 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
15
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner noted the veteran's hearing acuity was normal.

On VA authorized audiological evaluation in August 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
5
LEFT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  A 
diagnosis of left ear hearing loss was provided.


Analysis

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2003).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Even if a veteran does not have a 
hearing loss disability for VA compensation purposes recorded 
during service, service connection may still be established if 
post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 
and the evidence links the present hearing loss to active service.  
Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, the Board finds based upon the evidence of record 
that entitlement to service connection for hearing loss is not 
warranted.  Although the veteran's service and post-service 
medical records indicate some decreased hearing acuity, there is 
no evidence of a present hearing loss disability for VA 
compensation purposes.  

The only evidence of a hearing loss disability in this case is the 
veteran's own opinion.  While he is competent to testify as to 
symptoms he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, 
in the absence of a current hearing loss disability satisfying the 
requirements of 38 C.F.R. § 3.385, the veteran's claim must be 
denied.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a throat obstruction is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

As noted above, there has been significant recent changes in VA 
law.  A review of the record indicates the veteran was not 
adequately notified of the VCAA as it applies to the issues of 
entitlement to increased and compensable ratings.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio, 16 Vet. 
App. 183; Charles, 16 Vet. App. 370.  Therefore, the case must be 
remanded for further development.

Additionally, the Board notes that during the course of this 
appeal the regulations for rating disabilities applicable to 
issues remaining on appeal were revised as follows: for 
respiratory disorders (38 C.F.R. § 4.97, effective October 7, 
1996); for psychiatric disabilities (38 C.F.R. § 4.130, effective 
November 7, 1996); for individual finger disabilities (38 C.F.R. § 
4.71a , effective August 26, 2002); for skin disabilities (38 
C.F.R. § 4.118, effective August 30, 2002); and for disabilities 
of the spine (38 C.F.R. § 4.71a, one revision effective September 
23, 2002, and a second revision effective September 26, 2003).  
The Court has held that where the law or regulations governing a 
claim are changed while the claim is pending, the version most 
favorable to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

As to the veteran's service connection claim for carpal tunnel 
syndrome, the Board notes the VCAA duty to assist requires that VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  The evidence in this 
case includes inconsistent medical opinions as to whether a 
diagnosis of carpal tunnel syndrome is warranted.  In addition, a 
September 1997 VA treatment report noted a provisional diagnosis 
of carpal tunnel syndrome and indicated the veteran needed 
electromyography (EMG) and nerve conduction studies prior to 
surgery consultation.  A November 1997 handwritten notation 
indicates a scheduled appointment had been canceled.  There is no 
indication in the present record that any additional studies or 
consultations were obtained.  Although an August 1999 VA examiner 
noted there was no objective evidence of carpal tunnel syndrome at 
that time, the examiner did not reconcile this opinion with the 
other evidence of record.  

In addition, in support of his claim the veteran submitted a copy 
of a September 1989 private medical report from Dr. S.O. 
indicating symptoms possibly due to carpal tunnel syndrome.  In an 
October 1997 VA Form 21-4142 the veteran provided authorization 
for VA to request records from this physician; however, the record 
does not reflect the RO made any such request.  Therefore, the 
Board finds additional development as to this matter is required 
prior to appellate review.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This includes notifying the 
claimant (1) of the information and evidence not of record that is 
necessary to substantiate the increased and compensable rating 
claims on appeal, (2) of the information and evidence that VA will 
seek to provide, (3) of the information and evidence that the 
claimant is expected to provide, and (4) to request or tell the 
claimant to provide any evidence in his possession that pertains 
to these claims.  

2.  The veteran should be requested to identify all sources of VA 
and non-VA medical treatment for carpal tunnel syndrome since 
September 1997.  The RO should obtain complete copies of the 
medical records (not already in the claims folder) from all 
identified sources.  A specific request should be made for any 
treatment records maintained by Dr. S.O. as identified by the 
veteran in his October 1997 VA Form 21-4142.

3.  The veteran should be scheduled for an appropriate examination 
for an opinion as to whether it is as likely as not that he has 
carpal tunnel syndrome as a result of active service.  The claims 
folder must be available to, and reviewed by, the examiner.  
Additional tests or studies should be performed as necessary for 
adequate opinions.  The examiner must reconcile any opinions given 
with the other evidence of record and provide a complete 
rationale.

4.  The veteran should also be scheduled for appropriate 
examinations for opinions as to the current nature and severity of 
his service-connected connected major depressive disorder, 
degenerative disc narrowing and osteophyte spurring at T12-L1 and 
L2-4, left hip spurring, COPD, residuals of a right 5th metacarpal 
fracture, right foot tibial nerve impairment, residuals of bowel 
obstruction, and right nipple cyst.  The claims folder must be 
available to, and reviewed by, the examiners.  Additional tests or 
studies should be performed as necessary for adequate opinions.  
The examiners must reconcile any opinions given with the other 
evidence of record and provide a complete rationale.

5.  After completion of the above and any additional development 
deemed necessary, the RO should review the issues remaining on 
appeal.  The RO must consider all applicable laws and regulations.  
The issues concerning the veteran's service-connected major 
depressive disorder, degenerative disc narrowing and osteophyte 
spurring at T12-L1 and L2-4, COPD, residuals of a right 5th 
metacarpal fracture, and right nipple cyst must be considered 
under the applicable old and new rating criteria for these 
disorders.  Whether or not any additional evidence or information 
is received, the RO should re-adjudicate these claims.  If the 
benefits sought remain denied, the veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded the opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs




 
 
 
 

